Evans, P. J.
A married woman sought to cancel a contract for the sale of her land, upon the ground that the vendee was the agent of her husband, and had obtained the contract in pursuance of a fraudulent scheme to buy her land without having the Sale approved by the superior court of her domicile; and to enjoin the vendee pendente lite from transferring the contract. The evidence at the interlocutory hearing was conflicting, and the court did not abuse his discretion in refusing the injunction.

Judgment affirmed on main bill of exceptions; cross-bill dismissed.


All the Justices concur.